Citation Nr: 0821472	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-20 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for anaplastic astrocytoma 
(claimed as brain cancer), to include as due to exposure to 
Agent Orange.  


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from March 1970 until November 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.  


FINDING OF FACT

1.	The veteran served in Vietnam during the Vietnam era. 

2.	Competent medical evidence of record demonstrates that 
anaplastic astrocytoma was initially clinically demonstrated 
years after service, and has not been shown by competent 
medical evidence to be etiologically related to the veteran's 
active service. 


CONCLUSION OF LAW

Anaplastic astrocytoma was not incurred in or aggravated by 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGs AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, VA's duty to notify was satisfied by letters 
from the AOJ to the appellant dated in September 2004, March 
2006, October 2006, and April 2007.  The letters informed the 
veteran of what evidence was necessary to establish 
entitlement to the benefit he claimed and advised him of his 
and VA's respective duties for obtaining evidence.  He was 
told what VA had done to help his claim and what he could do 
to assist.  In addition, the letters asked the appellant to 
provide any evidence in his possession that pertained to his 
claim and informed the veteran that a disability rating and 
effective date would be assigned in the event that he was 
awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete and appropriate 
VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the case was 
readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains the veteran's service 
treatment records, reports of VA and private post-service 
examinations and treatment, and Social Security 
Administration (SSA) records.  Additionally, the veteran's 
statements in support of his appeal are affiliated with the 
claims folder and the veteran was afforded a VA examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The 
Board, after careful review of the veteran's statements, 
service records, and medical records, has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Legal Criteria and Analysis 

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in service, or for aggravation of a pre-
existing injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  
Service connection will also be approved for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to such agent 
during that service.  38 C.F.R. § 3.307(a) (2007).  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962 and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  See also Haas v. Peake, No. 2007-7037 
(Fed. Cir. May 8, 2008).  

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Where the evidence does not warrant presumptive service 
connection the United States Court of Appeals for the Federal 
Circuit has determined that an appellant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The veteran asserts that service connection is warranted for 
anaplastic astrocytoma, due to Agent Orange exposure.  First 
and foremost, the Board acknowledges that the veteran served 
in Vietnam during the Vietnam Era, and, as such, his in-
service exposure to herbicides is presumed.  The list of 
diseases that VA has associated with Agent Orange exposure 
includes several cancers.  However, anaplastic astrocytoma is 
not statutorily recognized as presumed to result from 
herbicide exposure.  38 C.F.R. § 3.309(e).  Accordingly, the 
presumption is inapplicable here.  While the Board recognizes 
that the veteran maintains that anaplastic astrocytoma should 
be covered under the presumption, the Board is bound by 
applicable regulations and is unable to grant the veteran's 
request.  Therefore presumptive service connection for the 
veteran's anaplastic astrocytoma, even assuming exposure to 
Agent Orange, is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

In the absence of a presumption, in order to establish direct 
service connection the veteran must provide evidence of a 
current disability, an in-service injury or disease, and a 
nexus between the current disability and the in-service 
injury or disease.  In this case, the veteran underwent a 
biopsy in February 2004 to remove a brain tumor in the left 
temporal lobe.  A laboratory specimen inquiry of the same 
month interpreted the mass as grade III anaplastic 
astrocytoma.  Based on this, the Board finds a current 
disability has been clinically demonstrated, and thus the 
first element of service connection has been met.  

Additionally, an in-service injury or disease must be 
demonstrated.  As previously established, the veteran is 
presumed to have been exposed to Agent Orange while serving 
in Vietnam.  Therefore, the second requirement for service 
connection has been met.  

In order to qualify for service connection, the veteran must 
lastly demonstrate a nexus between the current disability and 
in-service trauma.  In this case, the veteran's service 
treatment records are lacking in any complaints of, or 
treatment for, brain cancer  At the veteran's entrance 
examination in December 1969, the clinical evaluation did not 
demonstrate any abnormal results.  The clinical evaluation at 
the veteran's exit examination in October 1971 found no 
pertinent abnormal results.  Furthermore, the veteran 
described himself as in excellent health at the exit 
examination and did not relay any problems in his report of 
medical history, save 'foot trouble.'  The veteran has been 
treated for anaplastic astrocytoma by private physicians 
since being diagnosed in February 2004.  The veteran's 
private medical records do not contain the opinion of any of 
the veteran's treating physicians as to whether or not the 
veteran's anaplastic astrocytoma is causally related to 
service.  However, the record does contain the opinion of a 
VA physician who examined the veteran in December 2007.  
After a thorough examination of the veteran and a review of 
the records, the examiner concluded that he could not resolve 
the issue without resorting to mere speculation.  See 
December 2007 VA Examination Report. 

The Board recognizes that the veteran has submitted pieces of 
an internal VA report on the association between adverse 
health effects and exposure to Agent Orange.  This report was 
presented by Special Assistant and Admiral E.R.Z. to 
Secretary Derwinski in May 1990.  In it, the Admiral asserts 
that he reviewed and evaluated the work of the Scientific 
Counsel of the Veterans' Advisory Committee on Environmental 
Hazards and commissioned independent scientific experts to 
assist him.  Following his review, the Admiral concluded that 
"there is adequate evidence for the Secretary to reasonably 
conclude that it is at least as likely as not that there is a 
relationship between exposure to Agent Orange and the 
following health problems," including 'brain cancer.'  The 
Board notes that the report does not establish a medical 
nexus in this case.  An adequate nexus opinion must establish 
a connection between this veteran's current disability and 
military service.  The report could at best be considered a 
generic opinion.  As such, it is not legally sufficient to 
establish service connection.  See Libertine v. Brown, 9 Vet. 
App. 521, 523 (1996) (finding that generic medical literature 
which does not apply medical principles regarding causation 
or etiology to the facts of an individual case does not 
provide competent evidence to establish a nexus between 
current disability and military service).

There exists no competent clinical opinion relating the 
veteran's current disability to service.  The only evidence 
supporting such a claim is the veteran's own contentions.  
The veteran maintains that the anaplastic astrocytoma is due 
to his exposure to Agent Orange.  While the veteran contends 
his anaplastic astrocytoma is service related, he is a lay 
person with no medical training, and as such is not competent 
to express a medical opinion as to causation.  Only medical 
professionals are competent to express opinions as to medical 
causation, and thus the veteran's opinion lacks probative 
value.  Espiritu, 2 Vet. App. at 494.  The veteran's opinion 
is further undermined by the medical opinion of record 
indicating that an assertion as to the possible link between 
the veteran's active service and his anaplastic astrocytoma 
would be purely speculative.  Thus, there is no competent 
evidence of record finding that the veteran's disability is 
causally related to his service and the third requirement of 
service connection is unmet.  Therefore, the Board finds that 
direct service connection for anaplastic astrocytoma is not 
warranted. 

The competent evidence does not attribute any current 
disability to service, to include herbicide exposure.  In 
addition, a granting of presumptive service connection due to 
herbicide exposure is precluded in this case, as the veteran 
has not been diagnosed with a cancer among the diseases 
listed in 38 C.F.R. § 3.309(e).  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt is given to the claimant.  
See 38 U.S.C.A. § 5107(b).  After careful consideration, the 
Board finds that the preponderance of the evidence in this 
case falls against the claim, making the benefit of the doubt 
rule inapplicable. 


ORDER

Entitlement to service connection for anaplastic astrocytoma 
(claimed as brain cancer), as due to exposure to Agent 
Orange, is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


